Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of U.S. Patent No. 11,264,073. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is almost exactly the same, except this term is broader but covers the limitation of the parent patent: “subset of values” vs “column or row of values”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1, 3, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAMADA (Pub. No.:  US 2008/0037312) in view of Wong et al (US Patent 5,909,387).
4.	Regarding independent claim 1, HAMADA teaches a system (Fig. 1) for implementing a matrix operation (Fig. 3), the system (Fig. 1) comprising: a memory array (Fig. 1, #110) having a plurality of memory cells (Fig. 1, #110, Fig. 2) arranged logically in rows and columns (Fig. 1, Fig. 2, did not show the memory cells matrix in rows and column, but it is inherent that memory array is in rows and column matrix, please see Guo et al (Pub. No.:  US 2020/0402563) Fig. 2 as an example), each of the plurality of memory cells (Fig. 1, #110, Fig. 2) having an input end (Fig. 2, the node connect MC and WL for example), an output end (Fig. 2, the node connect MC and BL for example), and a control end (Fig. 2, the node connect MC and PL for example); a plurality of input lines (Fig. 1, Fig. 2, WL), each connected to the input end (Fig. 2, the node connect MC and WL for example)s of a respective row (Fig. 1, Fig. 2, did not show the memory cells matrix in rows and column, but it is inherent that memory array is in rows and column matrix, please see Guo et al (Pub. No.:  US 2020/0402563) Fig. 2 as an example) of the memory cells (Fig. 1, #110, Fig. 2); a plurality of output lines (Fig. 1, Fig. 2, BL), each connected to the output ends (Fig. 2, the node connect MC and BL for example) of a respective column (Fig. 1, Fig. 2, did not show the memory cells matrix in rows and column, but it is inherent that memory array is in rows and column matrix, please see Guo et al (Pub. No.:  US 2020/0402563) Fig. 2 as an example) of the memory cells (Fig. 1, #110, Fig. 2); a plurality select lines (Fig. 1, Fig. 2, SL), each connected to the control ends (Fig. 2, the node connect MC and PL for example) of a respective row (Fig. 1, Fig. 2, did not show the memory cells matrix in rows and column, but it is inherent that memory array is in rows and column matrix, please see Guo et al (Pub. No.:  US 2020/0402563) Fig. 2 as an example) of the memory cells (Fig. 1, #110, Fig. 2); an output interface (Fig. 1, #130) connected to the plurality of output lines (Fig. 1, Fig. 2, BL) and adapted to receive from the output lines (Fig. 1, Fig. 2, BL) the elements stored in respective columns (Fig. 1, Fig. 2, did not show the memory cells matrix in rows and column, but it is inherent that memory array is in rows and column matrix, please see Guo et al (Pub. No.:  US 2020/0402563) Fig. 2 as an example) of the memory cells (Fig. 1, #110, Fig. 2); and a selection signal interface (Fig. 1, #140) connected to the plurality of select lines (Fig. 1, Fig. 2, SL) and adapted to supply selection signals (Fig. 1, paragraph [0048]-[0049]) to the select lines (Fig. 1, Fig. 2, SL), wherein the output interface (Fig. 1, #130) or selection signal interface (Fig. 1, #140), or both cooperatively, are adapted to select a column (paragraph [0055], lines 4-8) of the plurality of memory cells (Fig. 1, #110, Fig. 2) to enable the column of the plurality of memory cells (Fig. 1, #110, Fig. 2) to store a set of data (Fig. 3, paragraph [0055], lines 4-8) corresponding to each respective one of the sets of input signals (Fig. 3, paragraph [0055], lines 4-8, apply selection signal to the WL)  applied to the input lines (Fig. 1, Fig. 2, WL).  
HAMADA is silent with respect to an input interface connected to the plurality of input lines and adapted to sequentially apply a plurality of sets of input signals, each set indicative of a respective column or row of values of elements of a matrix to the input lines 
Wong et al teaches an input interface (Fig. 1, #120) connected to the plurality of input lines (Fig. 1, WL) and adapted to sequentially apply a plurality of sets of input signals (Fig. 2, RL1, #216-#218), each set indicative of a respective column or row of values (Fig. 2, column 5, lines 50-52) of elements of a matrix (Fig. 1, #410), to the input lines (Fig. 1, WL).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Wong et al to the teaching of HAMADA such that sequential wave would write multi-values in each memory cells (Wong column 9, lines 5-8)

5. 	Regarding claim 3, HAMADA teaches each of the memory cells (Fig. 1, #110, Fig. 2) a ferro-electric random-access memory (FeRAM) cell (Fig. 2). 

6. 	Regarding claim 5, HAMADA teaches the input interface (Fig. 1, #120) is further adapted to supply output control signals (see Fig. 7, WL) to the input lines (Fig. 1, Fig. 2, WL), each of the plurality of memory cells (Fig. 1, #110, Fig. 2) being adapted to be enabled (Fig. 7, where WL is at high) or disabled (Fig. 7, where WL is at low) to output (Fig. 7, is the reading procedure) the element stored in the memory cell (Fig. 2) to the respective output line (Fig. 2, BL) depending on a combination of the output control signal (Fig. 7, where BL is at high) and selection signal (Fig. 7, where PL is high) applied to the memory cell (Fig. 2).  
7. 	Regarding claim 6, HAMADA teaches the output interface (Fig. 1, #130) is further adapted to supply input control signals (see Fig. 2, paragraph [0055], lines 4-8) to the output lines (Fig. 1, Fig. 2, BL), each of the plurality of memory cells (Fig. 1, #110, Fig. 2) being adapted to be enabled or disabled (paragraph [0055], lines 4-8, between Vcc-0V) to store the element supplied by the input interface (Fig. 1, #120) through the respective input line (Fig. 2, WL) depending on a combination of the input control signal (see paragraph [0055], lines 4-8) and selection signal applied to the memory cell (Fig. 2).  
8. 	Regarding claim 7, HAMADA teaches the input interface (Fig. 1, #120) is adapted to supply the elements (Fig. 2) of a row of a matrix to the respective input lines (Fig. 1, Fig. 2, WL).  

9.	Claim(s) 4, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAMADA (Pub. No.:  US 2008/0037312) in view of Wong et al (US Patent 5,909,387) and further in view of Sun et al (Pub. No.:  US 2017/0140807).
 
10. 	Regarding claim 4, HAMADA and WONG teaches each of the memory cells (Fig. 1, #110, Fig. 2) 
HAMADA and WONG is silent with respect to a ferro-electric field-effect transistor (FeFET) having a gate, a drain and a source, the gate being connected to the input line associated with the row to which the FeFET belongs, the drain connected to the output line associated with the column to which the FeFET belongs, and the source connected to the select line associated with the row to which the FeFET belongs.  
Sun et al teaches a ferro-electric field-effect transistor (FeFET) having a gate, a drain and a source, the gate being connected to the input line associated with the row to which the FeFET belongs, the drain connected to the output line associated with the column to which the FeFET belongs, and the source connected to the select line associated with the row to which the FeFET belongs (see Fig. 2).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Sun et al to the teaching of HAMADA and Wong et al such that FeFET is smaller than ferroelectric cell with an access transistor.

11. 	Regarding claim 10, HAMADA and Wong et al teaches all limitation above.
HAMADA and Wong et al is silent with respect to the FeFET has a gate as the input end, a drain as the output end and a source as the control end, and the FeFET has a positive switching voltage and a negative switching voltage and is adapted to be switched on when a gate-source voltage exceeds the positive switch voltage and switched off when the gate-source voltage falls below the positive switch voltage, wherein the input interface is adapted to supply a positive voltage and a negative voltage to each of the input lines, the positive voltage being greater than the positive switching voltage and the negative voltage being lower than the negative switching voltage.  
Sun et al teaches the FeFET has a gate as the input end (Fig. 6, BL side), a drain as the output end (Fig. 6, BL) and a source as the control end (Fig. 6, WL side), and the FeFET (Fig. 6, #614) has a positive switching voltage (Fig. 6, Vpp/4) and a negative switching voltage (Fig. 6, -Vpp/2) and is adapted to be switched on when a gate-source voltage (Fig. 6, WL, Vpp/2) exceeds the positive switch voltage and switched off when the gate-source voltage falls below the positive switch voltage (see Fig. 6, Fig. 7), wherein the input interface (Fig. 1, #120) is adapted to supply a positive voltage and a negative voltage (Fig. 4, -Vpp/4) to each of the input lines (Fig. 1, Fig. 2, WL), the positive voltage being greater than the positive switching voltage (Fig. 6, Vpp/2) and the negative voltage (Fig. 4, -Vpp/4) being lower than the negative switching voltage (Fig. 6, -Vpp/4).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Sun et al to the teaching of HAMADA and Wong et al such that FeFET is smaller than ferroelectric cell with an access transistor.

12. 	Regarding claim 11,  HAMADA and Wong et al teaches all limitation above.
HAMADA and Wong et al is silent with respect to adapted to supply a reference voltage different from the positive and negative voltages to each of the input lines.
Sun et al teaches adapted to supply a reference voltage (Fig. 5, WL_ref) different from the positive and negative voltages (Fig. 6, Vpp/2, -Vpp/4) to each of the input lines (Fig. 1, Fig. 2, WL).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Sun et al to the teaching of HAMADA and Wong et al such that FeFET is smaller than ferroelectric cell with an access transistor.





 Allowable Subject Matter
13.	Claims 12-15 are allowed.
14.	With respect to claims 12, there is no teaching, suggestion, or motivation for combination in the prior art to wherein the output interface and selection signal interface are adapted to select a column of the plurality of memory cells in each of the plurality of single-bit array processing systems to enable the column of the plurality of memory cells to store a set of data corresponding to each respective one of the sets of input signals applied to the input lines; wherein the input interface and selection signal interface are adapted to select rows of the plurality of memory cells in each of the plurality of single-bit array processing systems to enable, row-by-row, the plurality of memory cells to output the elements stored in of the plurality of memory cells to the output interface.
15.	With respect to dependent claims 13-15, since these claims are depending on claim 12, therefore claims 13-15 are allowable subject matter. 

16.	Claims 16-20 are allowed, only if overcome the double patenting issue.
17.	With respect to claims 16, there is no teaching, suggestion, or motivation for combination in the prior art to storing in the memory array, column-by-column of the memory array, a set of data corresponding to a respective one of the sets of input signals applied to the wordlines; and reading from the memory array, row-by-row of the memory array, the elements written to the memory cells.
18.	With respect to dependent claims 17-20, since these claims are depending on claim 16, therefore claims 17-20 are allowable subject matter. 

19. 	Claims 2, 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
20.	With respect to claims 2, there is no teaching, suggestion, or motivation for combination in the prior art to the input interface or selection signal interface, or both cooperatively, are adapted to select rows of the plurality of memory cells to enable, row-by-row, the plurality of memory cells to output the elements stored in the plurality of memory cells to the output interface.  
21.	With respect to claims 8, there is no teaching, suggestion, or motivation for combination in the prior art to wherein the selection signal interface is adapted to supply a voltage of a first level to all of the selection lines, and the output interface is adapted to supply a voltage of a second level to one of the output lines and a voltage of the first level to the remaining output lines, wherein the memory elements in the memory array are adapted to be able to store the elements supplied by the input interface through the respective input lines when a voltage of the first level is applied to the control end and a voltage of the second level is applied to the output end, wherein the memory elements in the memory array are adapted to be unable to store the elements supplied by the input interface through the respective input lines when a voltage of the first level is applied to both the control end and the output end; 
22.	With respect to dependent claims 9, since these claims are depending on claim 8, therefore claim 9 are allowable subject matter. 


Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Ma et al (US Patent 6,067,244).
Ma et al (US Patent 6,067,244) shows FeFET memory cells.
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.
25.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HY
12/14/2022
/Han Yang/
Primary Examiner, Art Unit 2824